DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      INESTIN PETIT-HOMME,
                            Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D19-3454

                              [October 8, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara R. Duffy,
Judge; L.T. Case No. 98-1620-CF-10A.

  Michael D. Gelety, Fort Lauderdale, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CONNER, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.